Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 2/7/2021.
In the Instant Amendment, Claims 1 and 17 have been amended; Claims 1 and 17 are independent claims. Claims 1-19 have been examined and are pending in this application.

Response to Arguments
Applicant's arguments filed 2/7/2021 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (pages 10-15) that none of the cited prior art references discloses the inventive characteristics of “a light transmissive base plate disposed near a bottom of the main body and for pressing against an object” and “an image capturing lens assembly disposed on the top wall of the protrusion portion and located at the top portion and facing toward the bottom portion for capturing an image corresponding to the object pressed by the light transmissive base plate”, recited in the amended claim 1, and “a light transmissive base plate disposed near a bottom of the main body and for pressing against an object” and “an image capturing lens assembly disposed on the top wall of the protrusion portion and located at the top portion and facing toward the bottom portion for capturing the image corresponding to the object pressed by the light transmissive base plate”, recited in the amended claim 17.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Bjorner does disclose or teach an image capturing lens assembly (160, 90, 30) disposed on the top wall of the protrusion portion and located at the top portion and facing toward the bottom portion for capturing an image corresponding to the object (Figs. 1-3). However, Applicant’s arguments with respect to “a light transmissive base plate disposed near a bottom of the main body and for pressing against an object; capturing an image corresponding to the object pressed by the light transmissive base plate” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorner et al (US 5313373) in view of Gibbons (US 20160050348).
Regarding claim 1, Bjorner teaches A portable image capturing electronic device (Figs. 1-3), comprising:
a main body (10), an accommodating chamber being formed inside the main body and comprising a top portion (18, 104, 19) and a bottom portion (28) opposite to the top portion (Figs. 1-2), the main body comprising a shading portion (104, 19, 28) and a connecting portion (24), and the shading portion comprising a protrusion portion (104, 102, 19), the protrusion portion protruding toward the connecting portion (109) and away from the bottom portion (28) of the accommodating chamber (Fig. 3a), the protruding portion comprising four lateral walls (104) and a top wall (the wall of under roof 102 where the top portion of four walls 104 meets), the four lateral walls being inclined relative to the top wall, a bottom opening being enclosed by the four lateral walls, and a size of the top wall being less than a size of the bottom opening (Figs. 1-3; col. 3, lines 49-51; the size of the wall of under roof 102 where the top portion of four walls 104 meets has a smaller size than a lower bottom opening being enclosed by the four lateral walls);
an image capturing lens assembly (160, 90, 30) disposed on the top wall of the protrusion portion and located at the top portion and facing toward the bottom portion for capturing an image corresponding to the object (Figs. 1-3); and
a light source assembly (130, 110) disposed on the top portion and comprising a plurality of first light sources (light source apertures 112 of light source plate 110), the plurality of first light sources being disposed adjacent to the image capturing lens assembly (160) and facing toward the bottom portion for illuminating the object, and the plurality of first light sources being located inside the protruding portion (104, 102, 19) and between the top wall and the bottom opening (Figs. 1-3),
but fails to teach
a light transmissive base plate disposed near a bottom of the main body and for pressing against an object; 
capturing an image corresponding to the object pressed by the light transmissive base plate.
However, in the same field of endeavor Gibbons teaches
a light transmissive base plate disposed near a bottom of the main body and for pressing against an object (Figs. 8-10; paras. 0053, 0054); 
capturing an image corresponding to the object pressed by the light transmissive base plate (Figs. 8-10; paras. 0053, 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Gibbons in Bjorner to have a light transmissive base plate disposed near a bottom of the main body and for pressing against an object; capturing an image corresponding to the object pressed by the light transmissive base plate for providing a bottom transparent panel that can maintain paper document in a flat, unfolded state while capturing images of the paper document yielding a predicted result.

Regarding claim 2, the combination of Bjorner and Gibbons teaches everything as claimed in claim 1. In addition, Bjorner teaches wherein the connecting portion (24) is disposed adjacent to the shading portion or integrated with the shading portion (Figs. 1-3).

Regarding claim 3, the combination of Bjorner and Gibbons teaches everything as claimed in claim 2. In addition, Bjorner teaches wherein the top portion (18, 104, 19) of the accommodating chamber is located at a position where the connecting portion (24) is adjacent to the shading portion (104, 19, 28) (Figs .1-3).

Regarding claim 4, the combination of Bjorner and Gibbons teaches everything as claimed in claim 2. In addition, Bjorner teaches wherein the main body further comprises a light diffusing plate (150) disposed under the plurality of first light sources (light source apertures 112 of light source plate 110) and between the plurality of first light sources and the bottom portion (28) and without intervening between the image capturing lens assembly and the bottom portion, and the light diffusing plate uniforms light intensity of the plurality of first light sources (Figs. 2, 3a).

Regarding claim 5, the combination of Bjorner and Gibbons teaches everything as claimed in claim 4. In addition, Bjorner teaches wherein the shading portion (104, 19, 28) further comprises a plurality of hook structures (hook structure slots 159’s) for fixing the light diffusing plate (150) (Fig. 3a; col. 8, lines 32-36).  

Regarding claim 6, the combination of Bjorner and Gibbons teaches everything as claimed in claim 4. In addition, Bjorner teaches wherein the image capturing lens assembly (160) is disposed at a first position of the top portion, the plurality of first light sources (light source apertures 112 of light source plate 110) are disposed at a second position of the top portion, the light diffusing plate (150) is disposed at a third position under the plurality of first light sources, the first position and the second position are substantially at an equal horizontal level (Figs. 2, 3a; col. 8 ,lines 37-50; the lens assembly 160 spans a position of the light source plate 110; thus, they are substantially at an equal horizontal level), and the third position (150) and the second position (110) are substantially at different horizontal levels (Fig. 2).

Regarding claim 7, the combination of Bjorner and Gibbons teaches everything as claimed in claim 6. In addition, Bjorner teaches wherein a distance between the image capturing lens assembly (160) and the bottom portion (28) is substantially equal to a distance between the plurality of first light sources (light source apertures 112 of light source plate 110) and the bottom portion (28) (Figs. 2, 3a; col. 8 ,lines 37-50; the lens assembly 160 spans a position of the light source plate 110; their distances to the bottom 28 substantially equal).

Regarding claim 8, the combination of Bjorner and Gibbons teaches everything as claimed in claim 4. In addition, Bjorner teaches wherein the image capturing lens assembly (90) is disposed at a first position of the top portion, the plurality of first light sources (light source apertures 112 of light source plate 110) are disposed at a second position of the top portion, the light diffusing plate (150) is disposed at a third position under the plurality of first light sources, the first position (90) and the second position (110) are substantially at different horizontal levels, and the third position (150) and the second position are substantially at different horizontal levels (Figs. 2, 3a).

Regarding claim 9, the combination of Bjorner and Gibbons teaches everything as claimed in claim 8. In addition, Bjorner teaches wherein the first position (90) is located on the protrusion portion (104, 102, 19) (Figs. 2, 3a).

Regarding claim 10, the combination of Bjorner and Gibbons teaches everything as claimed in claim 8. In addition, Bjorner teaches wherein a distance between the image capturing lens assembly (90) and the bottom portion (28) is larger than a distance between the plurality of first light sources (light source apertures 112 of light source plate 110) and the bottom portion (28) (Figs. 2, 3a).

Regarding claim 11, the combination of Bjorner and Gibbons teaches everything as claimed in claim 1. In addition, Bjorner teaches further comprising a handheld assembly (22) comprising a handle portion and an actuating button (an actuating switch on handle 22), the actuating button being for actuating the image capturing lens assembly to capture the image corresponding to the object (Figs. 1-3; col. 8, lines 1-15, 63-68; col. 9, lines 1-29; col. 3, lines 25-40).

Regarding claim 17, Bjorner teaches An image capturing system (Figs. 1-3), comprising:
an electronic apparatus (Fig. 1; col. 3, lines 25-40; a processing computer) comprising:
a processing unit for processing data of an image (col. 3, lines 25-40);
a data storage section electrically connected to the processing unit and for storing the data of the image processed by the processing unit (col. 3, lines 25-40; cols. 1, 2); and
a second signal transmitting component electrically connected to the processing unit and for receiving the image (col. 3, lines 25-40);
a portable image capturing electronic device (Figs. 1-3), comprising:
a main body (10), an accommodating chamber being formed inside the main body and comprising a top portion (18, 104, 19) and a bottom portion (28) opposite to the top portion (Figs. 1-2), the main body comprising a shading portion (104, 19, 28) and a connecting portion (24), and the shading portion comprising a protrusion portion (104, 102, 19), the protrusion portion protruding toward the connecting portion (109) and away from the bottom portion (28) of the accommodating chamber (Fig. 3a), the protruding portion comprising four lateral walls (104) and a top wall (the wall of under roof 102 where the top portion of four walls 104 meets), the four lateral walls being inclined relative to the top wall, a bottom opening being enclosed by the four lateral walls, and a size of the top wall being less than a size of the bottom opening (Figs. 1-3; col. 3, lines 49-51; the size of the wall of under roof 102 where the top portion of four walls 104 meets has a smaller size than a lower bottom opening being enclosed by the four lateral walls);
an image capturing lens assembly (160, 90, 30) disposed on the top wall of the protrusion portion and located at the top portion and facing toward the bottom portion for capturing an image corresponding to the object (Figs. 1-3); and
a light source assembly (130, 110) disposed on the top portion and comprising a plurality of first light sources (light source apertures 112 of light source plate 110), the plurality of first light sources being disposed adjacent to the image capturing lens assembly (160) and facing toward the bottom portion for illuminating the object, and the plurality of first light sources being located inside the protruding portion (104, 102, 19) and between the top wall and the bottom opening (Figs. 1-3);
a handheld assembly (22) comprising a handle portion and an actuating button adjacent to the handle portion (Figs. 1-3; col. 8, lines 1-15, 63-68); and
a first signal transmitting component electrically connected to the actuating button and the image capturing lens assembly and for communicating with the second signal transmitting component so as to transmit the image (Figs. 1-3; col. 8, lines 1-15, 63-68; col. 9, lines 1-29; col. 3, lines 25-40), 
wherein when the actuating button generates a first signal and transmits the first signal to the processing unit via communication between the first signal transmitting component and the second signal transmitting component, the processing unit generates a corresponding second signal to actuate the image capturing lens assembly to capture the image corresponding to the object and the image is transmitted to the processing unit via the communication between the first signal transmitting component and the second signal transmitting component (Figs. 1-3; col. 8, lines 1-15, 63-68; col. 9, lines 1-29; col. 3, lines 25-40),
but fails to teach
a light transmissive base plate disposed near a bottom of the main body and for pressing against an object; 
capturing the image corresponding to the object pressed by the light transmissive base plate.
However, in the same field of endeavor Gibbons teaches
a light transmissive base plate disposed near a bottom of the main body and for pressing against an object; capturing the image corresponding to the object pressed by the light transmissive base plate (Figs. 8-10; paras. 0053, 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Gibbons in in Bjorner to have a light transmissive base plate disposed near a bottom of the main body and for pressing against an object; capturing the image corresponding to the object pressed by the light transmissive base plate for providing a bottom transparent panel that can maintain paper document in a flat, unfolded state while capturing images of the paper document yielding a predicted result.

Regarding claim 19, the combination of Bjorner and Gibbons teaches everything as claimed in claim 17. In addition, Bjorner teaches wherein the plurality of first light sources (light source apertures 112 of light source plate 110) are actuated when the portable image capturing electronic device and the electronic apparatus are coupled through the first signal transmitting component and the second signal transmitting component (Figs. 1-3; col. 8, lines 1-15, 63-68; col. 9, lines 1-29; col. 3, lines 25-40).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorner et al (US 5313373) in view of Gibbons (US 20160050348) as applied to claim 11 above, and further in view of Lee (US 20010027999).
Regarding claim 12, the combination of Bjorner and Gibbons teaches everything as claimed in claim 11. In addition, Bjorner teaches wherein the handheld assembly further comprises the actuating button is adjacent to the handle portion (Figs. 1-3; col. 8, lines 63-68),
but fail to teach
wherein the handheld assembly further comprises an indicating component adjacent to the actuating button.
However, in the same field of endeavor Lee teaches
wherein the handheld assembly further comprises an indicating component (18, 20) adjacent to the actuating button (15) (Fig. 1; paras. 0053, 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Lee in the combination of Bjorner and Gibbons to have wherein the handheld assembly further comprises an indicating component adjacent to the actuating button, and the actuating button is adjacent to the handle portion for providing different current status illuminations for the system so that the user knows what is happening during capturing yielding a predicted result.

Regarding claim 13, the combination of Bjorner, Gibbons and Lee teaches everything as claimed in claim 12. In addition, Bjorner teaches wherein the handheld assembly further comprises a signal emitter controlled by the actuating button to emit a signal (Figs. 1-3; col. 8, lines 63-68; an output pin of the photography switch controlled by the photography switch to emit a signal).

Regarding claim 14, the combination of Bjorner, Gibbons and Lee teaches everything as claimed in claim 12. In addition, Lee teaches wherein the handheld assembly further comprises a warning component electrically connected to the signal emitter and for generating a warning signal as the signal emitter emits the signal (Fig. 1; paras. 0053, 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Lee in the combination of Bjorner, Gibbons and Lee to have wherein the handheld assembly further comprises a warning component electrically connected to the signal emitter and for generating a warning signal as the signal emitter emits the signal providing different current status illuminations for the system so that the user knows the status of capturing yielding a predicted result.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorner et al (US 5313373) in view of Gibbons (US 20160050348) as applied to claim 12 above, and further in view of Huang (US 20130083556).
Regarding claim 15, the combination of Bjorner and Gibbons teaches everything as claimed in claim 12, but fails to teach
wherein the indicating component comprises:
an indicating portion;
a restraining portion disposed between a housing of the handheld assembly and the actuating button;
a first positioning post adjacent to the restraining portion; and
a light guide post for guiding light from a second light source to the indicating portion.  
However, in the same field of endeavor Huang teaches
wherein the indicating component (Figs. 1-3; paras. 0013-0016) comprises:
an indicating portion (3115);
a restraining portion (3111) disposed between a housing (10) of the handheld assembly and the actuating button (21);
a first positioning post (115/113) adjacent to the restraining portion (3111); and
a light guide post (331) for guiding light from a second light source (50) to the indicating portion (3115) (Figs. 1-3; paras. 0013-0016).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Huang in the combination of Bjorner and Gibbons to have wherein the indicating component comprises: an indicating portion; a restraining portion disposed between a housing of the handheld assembly and the actuating button; a first positioning post adjacent to the restraining portion; and a light guide post for guiding light from a second light source to the indicating portion for providing a button structure with illumination enabling a state indicator related to the button to be shown next to the button so that an intuitive design can be obtained yielding a predicted result.  

Regarding claim 16, the combination of Bjorner, Gibbons and Huang teaches everything as claimed in claim 15. In addition, Huang teaches 
wherein the actuating button (21) comprises a first positioning hole (upper hole 251) corresponding to the first positioning post (upper post 113), a second positioning hole (lower hole 251) corresponding to a second positioning post (lower post 113) of the housing of the handheld assembly (Figs. 2, 3), and a button portion (213) penetrating through the indicating component and the housing of the handheld assembly so as to be exposed outside of the housing (Figs. 1-3; paras. 0013-0016).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Huang in the combination of Bjorner, Gibbons and Huang to have wherein the actuating button comprises a first positioning hole corresponding to the first positioning post, a second positioning hole corresponding to a second positioning post of the housing of the handheld assembly, and a button portion penetrating through the indicating component and the housing of the handheld assembly so as to be exposed outside of the housing providing the button structure with illumination enabling exposing both the state indicator related to the button and the button next to each other to the outside of the housing in an intuitive design so that the user can know exactly the current function state of the button as the user operates it yielding a predicted result.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorner et al (US 5313373) in view of Gibbons (US 20160050348) as applied to claim 17 above, and further in view of Konno et al (US 20060251408)).
Regarding claim 18, the combination of Bjorner and Gibbons teaches everything as claimed in claim 17, but fails to teach
wherein the handheld assembly further comprises a second light source for presenting a first color when the portable image capturing electronic device and the electronic apparatus are coupled through the first signal transmitting component and the second signal transmitting component and for presenting a second color different from the first color when the portable image capturing electronic device and the electronic apparatus are not coupled.
However, in the same field of endeavor Konno teaches
wherein the handheld assembly (5b) further comprises a second light source (yellow lamp 233 on the handle 5b) for presenting a first color when the portable image capturing electronic device and the electronic apparatus are coupled through the first signal transmitting component and the second signal transmitting component and for presenting a second color different from the first color when the portable image capturing electronic device and the electronic apparatus are not coupled (Figs. 79B, 95, 45; paras. 0206, 0235; fig. 79B shows indicator lamp 233 and display 16 is together on a same side; fig. 95 shows that the indicators are on handle 5b; para. 0206 indicates the device 1B/1 when connected with computer 2B/2 via wire/cable, the battery 20a is not needed; thus, a power of the device 1B/1 is supplied from the computer 2B/2 via the wire/cable; therefore, when the device 1B/1 is coupled or not coupled to the computer 2B/2 via the wire/cable, a power or no power is provided to the yellow lamp 233 presenting different yellow colors).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Konno in the combination of Bjorner and Gibbons to have wherein the handheld assembly further comprises a second light source for presenting a first color when the portable image capturing electronic device and the electronic apparatus are coupled through the first signal transmitting component and the second signal transmitting component and for presenting a second color different from the first color when the portable image capturing electronic device and the electronic apparatus are not coupled for providing different current status illuminations for the system so that the user knows what is happening during capturing yielding a predicted result.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696